Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  134197                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  TRINGA GOJCAJ, Personal Representative of 	                                                           Maura D. Corrigan
  the Estate of Gjon Gojcaj, Deceased,                                                                Robert P. Young, Jr.
                Plaintiff-Appellee,                                                                   Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 134197     

                                                                   COA: 267929      

                                                                   Wayne CC: 02-231976-NO

  JENKINS CONSTRUCTION, INC. and
  APOSTOLOS GROUP, INC., d/b/a THOMARIOS, 

            Defendant, 

  and
  HUBER, HUNT & NICHOLS, INC.,

           Defendant,

           Cross-Defendant-Appellant,                      

  and
  BROCKMAN E. LEASING, INC.,

          Defendant,

          Cross-Plaintiff-Appellee.                    


  _________________________________________/

        On order of the Court, the application for leave to appeal the May 8, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                   _________________________________________
           t0830                                                              Clerk